Citation Nr: 0938724	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  05-21 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus, Type II.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to June 
1971.  

This matter is on appeal from the New Orleans, Louisiana, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 

FINDING OF FACT

For the entire period on appeal, diabetes mellitus, Type II, 
has been manifested by the need for insulin and dietary 
restrictions, but physical activity has not been regulated.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus, Type II, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code (DC) 7913 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2009).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
The Board must also consider entitlement to "staged 
ratings" for different degrees of disability in the relevant 
time periods.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2009). 

In this case, throughout the rating period on appeal, the 
Veteran has been assigned a 20 percent rating for diabetes 
mellitus, Type II.  He contends that his symptoms are of such 
severity as to warrant an increased rating.

Diabetes mellitus, Type II, is rated under 38 C.F.R. § 4.119, 
DC 7913.  In order to warrant the next-higher 40 percent 
rating, the evidence must show all of the following: 

*	diabetes mellitus requiring insulin, 
*	a restricted diet, and
*	regulation of activities.  

Note (1): Complications of diabetes are evaluated separately 
unless they are part of the criteria used to support a 100 
percent rating.  Noncompensable complications are deemed part 
of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 
7913, Note (1) (2009).

After a thorough review of the entire claims file, the Board 
finds that the Veteran does not meet the criteria for an 
increase to a 40 percent rating.  In this regard, the Board 
notes that the evidence does not demonstrate a clinical 
regulation of his activities.  While the evidence reveals 
that he requires insulin and is on a restricted diet, the 
evidence does not demonstrate that the Veteran has been 
prescribed or advised to avoid strenuous occupational and 
recreational activities.  See 61 Fed. Reg. 20,440, 20,446 
(May 7, 1996) (defining "regulation of activities," as used 
by VA in DC 7913); see also 38 C.F.R. § 4.119, DC 7913 
(defining "regulation of activities" as "avoidance of 
strenuous occupational and recreational activities.")  

Specifically, the outpatient treatment records do not reflect 
any prescribed regulation of activities, to include avoiding 
strenuous occupational and recreational activities.  In an 
April 2004 VA examination undertaken specifically to evaluate 
the issue on appeal, the examiner determined that there were 
no restrictions on the Veteran's activities.  

In July 2007, the Veteran reported to a VA physician that his 
related coronary artery disease prevented exercise, but as 
previously noted, complications of diabetes are separately 
rated and only considered part of the diabetes criteria if 
evaluated under a 100 percent rating.  In an October 2007 VA 
diabetic examination, it was noted that he continued to work 
full-time and had lost no time from work because of diabetes.  

Further, a January 2008 outpatient physical therapy treatment 
record noted that he was reminded of the importance of 
exercising with adequate rest periods.  In addition, a 
February 2008 outpatient treatment record noted that he was 
gradually increasing his exercise. 

While the Veteran has been ordered a restricted diet and 
insulin in effort to control his diabetes mellitus, type II, 
he has not been limited in his physical activity or advised 
to avoid recreational activities.  To the extent that he has 
pain and numbness in the legs, these symptoms are considered 
part of his already separately service-connected peripheral 
neuropathy.  Therefore, he does not meet the criteria for a 
higher rating on the basis of his diabetes mellitus, Type II, 
and a staged rating under Hart does not apply.  38 C.F.R. § 
4.119, DC 7913 (2009).  

The Board has also considered the Veteran's written 
statements and sworn testimony.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
diabetes mellitus; however, disability ratings are made by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than the Veteran's assessment of the severity.

Next, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  

For example, as noted above, the Veteran is still able to 
practice law full time.  While he described difficulty 
standing or walking in a courtroom, he has not demonstrated 
marked interference with his employment.  Further, he was 
hospitalized in January 2008 for by-pass surgery, which is 
separately service-connected and not considered in connection 
with this claim for increase.  Incidentally, it is noted that 
he was already accorded a 100 percent temporary disability 
following his by-pass surgery.    

Hence, referral for assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2009) is not warranted.  
As the preponderance of the evidence is against the claim for 
an increased rating, the "benefit-of-the-doubt" rule does 
not apply, and the appeal is denied.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
March and June 2004 prior to the initial RO decision that is 
the subject of this appeal.  The letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Further, 
a follow-up letter was sent to the Veteran in August 2008.  
For this reason, no further development is required regarding 
the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Next, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in September 2009. 
   
Next, specific VA medical examinations pertinent to the issue 
on appeal were obtained in April 2004 and October 2007.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 20 percent for diabetes mellitus, Type 
II is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


